 ,   AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1of1
""
                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                     v.                                             (For Offenses Committed On or After November 1, 1987)



                           Claudio Castro-Rodarte                                   Case Number: 3:19-mj-21571

                                                                                    Leila W Morgan
                                                                                    Defendant's Attorney


     REGISTRATION NO.                   7 l) S{ 0 l( :j            1
     THE DEFENDANT:
      IZI pleaded guilty to count(s) 1 of Complaint
                                               ~~~~~~~~~~~~~~~~~~~~~~~~~~~




      D was found guilty to count( s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                   Nature of Offense                                                              Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

      D The defendant has been found not guilty on count( s)                    ~~~~~~~~~~~~~~~~~~~




      D Count(s)                                                                     dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                   ~TIME SERVED                                 D                                        days

       IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
      1Z1    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the    defendant's possession at the time of arrest upon their deportation or removal.
      D      Court recommends defendant be deported/removed with relative,                         charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Frida~ril    12, 2019
                                                                                 Date of Imposition of Sentence


     Received          <~ - z:..:."
                   DUSM·-=-

                                                         FILED
                                                                                    llLV
                                                                                 HONORABLE F. A. GOSSETT III
                                                                                 UNITED STATES MAGISTRATE WDGE

                                                        Apr 12 2019
     Clerk's Office Copy                         CLERK, U.S. DISTRICT COURT                                                    3:19-mj-21571
                                              SOUTHERN DISTRICT OF CALIFORNIA
